Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 1 of 11 PageID: 5663




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 PUBLIC SERVICE ELECTRIC & GAS
 COMPANY,

                 Plaintiff,

 v.                                                    Civ. No. 16-8445

 NEWPORT ASSOCIATES                                        OPINION
 DEVELOPMENT COMPANY;
 NEWPORT ASSOCIATES PHASE I
 DEVELOPERS LIMITED
 PARTNERSHIP,

                 Defendants.



           This matter comes before the Court on three motions: a motion (DE 231)
 to strike filed by Consolidated Edison Company of New York (“Con Edison”); a
 motion (DE 235) to strike filed by Public Service Electric & Gas Company
 (PSE&G); and a cross motion (DE 240) filed by Newport Associates
 Development Company and Newport Associates Phase I Developers Limited
 Partnership (“Newport”) for leave to amend its pleading. Having considered the
 parties’ submissions and having heard oral argument, the motions (DE 231,
 235) to strike are GRANTED, and the cross motion (DE 240) for leave to amend
 is DENIED.

      I.      Background
           The original complaint was filed in November of 2016. (DE 1.) On
 December 24, 2020, with consent of all parties, PSE&G filed an amended
 complaint which reasserted its previously unripe Section 113 CERCLA
 contribution claim and asserted a breach of contract claim against Con Edison.
 In response, Newport filed a new answer, counterclaims, and third-party
 complaint (referred to here as “Newport’s Pleading”), which added new
 allegations about leaks on lines other than the one directly at issue in this

                                           1
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 2 of 11 PageID: 5664




 case. (DE 226.) PSE&G and Con Edison (“the Utilities”) each moved to strike
 Newport’s pleading, arguing that it was filed in violation of Rule 15 and that it
 circumvents prior limitations on discovery ordered by the Court. Newport
 opposed these motions and cross moved to amend its answer, third-party
 complaint, and counterclaims. (DE 240.)
       A timeline of the relevant procedural history is as follows:
          •   Feb. 2, 2018: Newport filed its initial third-party complaint against
              Con Edison and counterclaims against PSE&G (DE 72)

          •   May 21, 2018: Newport filed an amended answer, third-party
              complaint, and counterclaims (DE 98)
          •   Jan. 28, 2019: The Court granted Con Edison’s motion to dismiss
              Counts IV and V (DE 148)
          •   Aug. 26, 2019: Judge Clark issued a protective order preventing
              Newport from seeking discovery related to “leaks of dielectric fluid
              in Con Edison’s facilities,” instead limiting discovery to leaks
              involving welded couplers on HPFF submarine or terrestrial cables
              (DE 169)
                 o May 1, 2020: The Court upheld Judge Clark’s decision (DE
                    191)
                 o Jan. 27, 2021: Judge Clark denied Newport’s motion for
                    reconsideration (DE 221)
          •   December 24, 2020: PSE&G filed its second amended complaint
              and amended crossclaims (DE 219)
          •   Feb. 5, 2021: Newport filed an answer, counterclaims, and third-
              party complaint (DE 226)

       In short, this is not the first time the parties have disputed the relevance
 of cables beyond the specific cable at issue in this case. During discovery,
 Newport requested from Con Edison “documents and information detailing
 every leak of dielectric fluid from any Con Edison facility, with the exception of
 leaks originating from self-contained fluid-filled cables, without any geographic
 or temporal limitations.” (DE 169 at 10.) Newport argued that such discovery
 would shed light on the leak-prone nature of the Cables, the circumstances in
 which this type of cable leaks, the Utilities’ awareness of the risks of leaks, and
 the likely resultant harm. (DE 157 at 14). Judge Clark limited discovery to

                                          2
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 3 of 11 PageID: 5665




 leaks involving high-pressure, fluid-filled (“HPFF”) cables and welded couplers
 (whether submarine or terrestrial). (DE 169 at 11-12.) Newport also requested
 documents concerning the B and C Line without limitation, arguing that other
 leaks or failures anywhere on the Cables could have caused the leak at issue.
 (DE 157 at 25.) Emphasizing that this action arises out of a discrete leak of
 dielectric fluid from the particular Hudson River Section of the Cables, Judge
 Clark found as follows:

          Documents relating to the “components” of sections of the Cables
          and surrounding infrastructure beyond the Hudson River Section,
          such as the East River Section of the Cables, which are installed in
          a utility tunnel, are not encased in cement jackets or coated in coal
          tar wrap, and are not joined by welded couplers, would be wholly
          irrelevant to Newport’s allegations regarding the cause of the leak at
          issue.
 (DE 169 at 13.) Judge Clark therefore held that Con Edison was only required
 to produce the requested information as to the Hudson River Section of the
 Cables. (DE 169 at 14.) The Utilities now cite to Judge Clark’s ruling to show
 that allegations regarding leaks on lines outside of the Newport Marina or of
 leaks not involving HPFF cables and welded couplers are immaterial to the
 issues surrounding the leak at issue in this litigation. (PSE&G Reply at 11.)

    II.      Discussion

             a. Rule 15
          Newport argues that because its pleading was filed in response to
 PSE&G’s amended pleading, it did not require leave of the court or consent of
 the parties under Rule 15. The Utilities argue against the as-of-right approach,
 and advocate what has been deemed the “moderate approach,” discussed
 below.
          Rule 15 governs amended and supplemental pleadings. In relevant part,
 the Rule provides:

          (a) Amendments Before Trial.



                                            3
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 4 of 11 PageID: 5666




       (1) Amending as a Matter of Course. A party may amend its
       pleading once as a matter of course within:

              (A) 21 days after serving it, or

              (B) if the pleading is one to which a responsive pleading
              is required, 21 days after service of a responsive
              pleading or 21 days after service of a motion under Rule
              12(b), (e), or (f), whichever is earlier.

       (2) Other Amendments. In all other cases, a party may amend
       its pleading only with the opposing party's written consent or
       the court's leave. The court should freely give leave when
       justice so requires.

       (3) Time to Respond. Unless the court orders otherwise, any
       required response to an amended pleading must be made
       within the time remaining to respond to the original pleading
       or within 14 days after service of the amended pleading,
       whichever is later.
 Fed. R. Civ. P. 15.
       Rule 15 was amended in 2007 and 2009. Rule 15(a) previously contained
 the phrasing “in response to,” which the amendments eliminated. 1 The
 amendments also abrogated old Rule 13(f), “leaving Rule 15 as the sole rule
 governing amendments to pleadings.” Berrada v. Cohen, No. 16574-SDW-LDW,
 2017 WL 6513954, at *3 (D.N.J. Dec. 20, 2017), aff'd, No. 16574-SDW-LDW,
 2018 WL 1837916 (D.N.J. Apr. 17, 2018). Prior to the 2007 and 2009
 amendments, courts had adopted different approaches to the permissibility of a
 response to an amended pleading:

       Courts adopting the “narrow” approach held that an amended
       counterclaim must respond only to the changes made by the
       amended complaint. The “moderate” approach provides that an
       amended counterclaim may be filed without Court leave only if the
       amended complaint to which it [responds] changed the theory or
       scope of the case, and, accordingly, the amendments to the


       1  Prior to its amendment, Rule 15(a) provided that “[a] party shall plead in
 response to an amended pleading within the time remaining for response to the
 original pleading or within 10 days after service of the amended pleading.” Fed. R. Civ.
 P. 15(a) (2006) (repealed 2007) (emphasis added); Berrada v. Cohen, 2017 WL
 6513954, at *2.
                                            4
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 5 of 11 PageID: 5667




       counterclaims must be similar in scope to the amendments made to
       the complaint. Finally, the permissive approach provides that the
       defendant always has the right to add new counterclaims when the
       plaintiff amends the complaint, no matter the scope of those
       counterclaims.
 Id. (citations omitted).
       In Slim CD, decided prior to the 2009 amendment, Judge Wolfson
 adopted the moderate approach. Slim CD, Inc. v. Heartland Payment Systems,
 Inc., No. 06-cv-2256, 2007 WL 2459349, *6 (D.N.J. Aug. 24, 2007). As part of
 the analysis, Judge Wolfson noted that the moderate approach is “consistent
 with Rule 15's requirement that an amended pleading must ‘plead in response’
 to the amended pleading,” id., language not included in the current Rule.
       Following the 2007 and 2009 amendments to Rule 15, at least one court
 has discarded the moderate approach. See Berrada, 2017 WL 6513954, at *1
 (holding that the primary reason for adopting the various approaches no longer
 existed after the Rule was amended). Other courts have continued to apply the
 moderate approach, “finding that the repeal of Rule 13(f) and the substitution
 of Rule 15(a) does not affect the viability of either the moderate or permissive
 approaches—though foreclosing the narrower view.” Patel v. Pandya, No. 14-
 8127 (WJM), 2016 WL 3129615, at *2 (D.N.J. June 2, 2016) (citations omitted).
 In Patel, plaintiffs filed a motion to strike defendant’s counterclaims, arguing
 that leave was required under Rule 15. Patel v. Pandya, No. 14-8127 (WJM),
 2016 WL 3129615, at *1 (D.N.J. June 2, 2016). Judge Martini applied the
 moderate approach, finding that approach is “in line with the Third Circuit's
 liberal attitude towards amendment, but allow[s] the Court to properly exercise
 its discretion and deny leave to amend or add new counterclaims where there
 may be undue delay or prejudice, bad faith, or futility.” Id. The Court also
 noted that “the moderate approach appears to be the one employed by a
 majority of the district courts tackling this issue and is favored by
 commentators as well.” Id. at 2.
       I agree. The pleading contemplated by Rule 15, in its current form, is still
 a responsive pleading—i.e., one submitted “in response to” the adversary’s

                                          5
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 6 of 11 PageID: 5668




 amended claim. Thus the stylistic deletion of the words “in response to” does
 not seem particularly meaningful. Nor does the abrogation of Rule 13(f) alter
 the viability of the moderate approach.
       It makes little sense to say that one party’s amendment, no matter how
 limited or how late in the litigation, opens the floodgates for an adversary to
 append to its answer whatever allegations and claims may have occurred to it
 in the interim. That as-of-right approach would open the door to inappropriate
 late-stage amendments, leaving no role for the Court in management of the
 litigation. See E.E.O.C. v. Morgan Stanley & Co., Inc., 211 F.R.D. 225, 227
 (S.D.N.Y. 2002) (noting that the permissive approach “would deprive the Court
 of its ability to effectively manage the litigation”)). As the Seventh Circuit
 recently held, such an approach “would drastically undermine district judges’
 control over the pleading process under Rule 15 and would lose sight of Rule
 1’s instruction to construe the Rules to secure the just, speedy, and
 inexpensive resolution of civil actions.” Burton v. Ghosh, 961 F.3d 960 (7th Cir.
 2020). I join Judge Martini, the pre-2009 cases in this District, and the
 Seventh Circuit, and adopt the moderate approach.
       Under the moderate approach, the court must first determine the extent
 to which “the amended complaint changes the theory or scope of the case.” The
 court must then assess whether the breadth of the changes in the amended
 response “reflect the breadth of the changes in the amended complaint.” Slim
 CD, Inc. v. Heartland Payment Systems, Inc., No. 06-cv-2256, 2007 WL
 2459349, *6 (D.N.J. Aug. 24, 2007).
       PSE&G’s amendment reasserted its previously unripe Section 113
 CERCLA contribution claim and asserted a breach of contract claim against
 Con Edison. 2 (Con Edison did not amend its pleading in response to PSE&G’s
 amendment.) This reassertion of the CERCLA contribution claim, of which


        2 PSE&G’s CERCLA contribution claim was dismissed as unripe in December

 2017 because there had been no requisite civil action under § 106 or § 107. (DE 62.)
 Since then, Newport and Con Edison have asserted CERCLA claims against PSE&G,
 so there is a potential for contribution.
                                           6
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 7 of 11 PageID: 5669




 Newport was on notice because it had been previously asserted, did not
 substantially alter the scope of the litigation; instead, as to Newport, the
 amendment only reasserted a claim based on the same facts already involved
 in the case. Newport’s responsive pleading exceeded the boundaries of any
 such alteration. Newport’s pleading might fairly plead counterclaims or
 defenses to contribution liability, but these new factual allegations go far
 beyond that. The approximately 40 new factual allegations would re-expand the
 litigation to include cables separate from and unrelated to the cable at issue. I
 therefore find that Newport’s Pleading is not allowed as of right. It requires
 either the consent of the opposing party or leave of the court.

          b. Motion to Amend
       Newport has cross-moved to amend its pleading nunc pro tunc in the
 event the Court determines that leave was required. (DE 240.) I therefore turn
 to Newport’s cross motion.
       Under Fed. R. Civ. P. 15(a)(2), a court may grant leave for a party to
 amend its pleading “when justice so requires.” The Rule explicitly states that
 “leave [to amend] shall be freely given,” and thus courts “have shown a strong
 liberality ... in allowing amendments under Rule 15(a).” Heyl & Patterson Int'l,
 Inc. v. F.D. Rich Housing, 663 F.2d 419, 425 (3d Cir.1981) (quoting 3 J. Moore,
 Moore's Federal Practice ¶ 15.08(2) (2d ed. 1989)). However, a court may deny
 a motion to amend the pleadings where there is (1) undue delay, (2) bad faith
 or dilatory motive, (3) undue prejudice, (4) futility of amendment, or (5)
 repeated failure to correct deficiencies. See Foman v. Davis, 371 U.S. 178, 83 S.
 Ct. 227 (1962).
       Commonly, the Rule contemplates a party’s assertion of new claims or
 defenses. It is liberally designed to ensure that such claims or defenses are
 heard on the merits, provided that the five countervailing factors do not
 counsel otherwise. This motion, however, is of a different nature: Newport
 asserts no new claims, but simply seeks to insert factual allegations into its
 pleadings for strategic advantage.


                                          7
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 8 of 11 PageID: 5670




       Because there is undue delay, bad faith, and undue prejudice here, I will
 deny Newport’s motion to amend. This case was filed five years ago, in 2016.
 (DE 1.) Document discovery was “substantially completed” in November 2019.
 (Newport Mtn. at 8.) Newport waited over a year after the close of document
 discovery to plead these additional allegations. During oral argument, PSE&G
 asserted that the FOIA documents relevant to these claims were necessarily
 obtained by Newport sometime before May 2020, which is when Newport
 produced them to PSE&G. At any time thereafter, Newport could have moved to
 amend its pleading to include these factual allegations, if appropriate. 3 It
 preferred to wait, opportunistically, until its adversary filed an amended
 pleading, hoping to rely on an as-of-right theory to circumvent the Court’s
 attempts at case management. If this litigation is a ship, these allegations are
 stowaways.
       While the “mere passage of time ‘is an insufficient ground to deny leave
 to amend,’ ... ‘at some point, the delay will become “undue,” placing an
 unwarranted burden on the court, or will become “prejudicial,” placing an
 unfair burden on the opposing party.’” Langbord v. United States Dep't of
 Treasury, 832 F.3d 170, 188 (3d Cir. 2016) (quoting Cureton v. NCAA, 252 F.3d
 267, 272-73 (3d Cir. 2001)); see also Fahs Rolston Paving Corp. v. Pennington
 Properties Dev. Corp., No. 03-4593, 2009 WL 3681895, at *9 (D.N.J. Nov. 2,
 2009) (“[T]here is no reasonable explanation for the Pennington Defendants’
 failure to assert their proposed breach of fiduciary duty counterclaim in 2005
 when they learned of the facts supporting that claim. Given the lack of a
 reasonable explanation for the delay, the Court finds that the prejudice that
 would be suffered by Plaintiff if the Pennington Defendants’ motion were
 granted warrants the denial of same.”).


       3  Newport includes as exhibits to its motion the documents it relied on in
 asserting these new factual allegations. It is not clear exactly when Newport obtained
 these documents. Exhibit 2 is dated June 5, 2019, although that date is not
 necessarily indicative of when Newport received the document. (DE 241-3 at 2.)
 Newport notes that it “promptly produced [the relied upon documents] to the Utilities
 last year, and continues to do so as it receives additional records.” (Newport Mtn. at 5).
                                             8
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 9 of 11 PageID: 5671




       The Utilities point to some suspicious timing. Newport filed this pleading
 only after the court denied reconsideration Judge Clark’s protective order
 barring broad discovery of all “other leak” information, confining it to incidents
 that seemed to be the most similar. These new allegations appear to be an
 attempt to retroactively manufacture “relevance”; the theory presumably would
 be that the previously-denied discovery is now relevant to allegations in their
 pleading. The Utilities also contend that they will suffer prejudice from
 Newport’s new allegations in the form of proliferation and confusion of the
 issues. As Judge Clark has explained, this action arises out of a discrete leak of
 fluid from the B Line in the Hudson River Section of the Cables. (DE 169 at 13.)
 Newport’s allegations about other cables are not sufficiently relevant to the leak
 that occurred here, as the court has already ruled. PSE&G also stressed the
 burden inherent in responding to Newport’s Pleading. For example, answering
 the new allegations and preparing 30(b)(6) witnesses on these topics alone
 would consume substantial resources.
       I pause to comment on what Newport is not being denied here. It does
 not seek to assert any additional legal cause of action or defense, and is not
 being denied the opportunity to do so. The additional allegations amount to an
 update or revision to the facts. Such updates are not necessary, and are not
 rendered necessary by the happenstance of an adversary’s having filed a largely
 unrelated amendment. Nor is the Court prematurely ruling in limine as to the
 scope of causation evidence at trial. While Judge Clark previously ruled on the
 scope of discovery as to certain cables, he did not foreclose arguments
 rebutting plaintiff’s theory that the leak was caused by Newport. Nothing in
 this Opinion does that, either. Further, neither Judge Clark’s ruling nor this
 one is intended to foreclose expert testimony as to other potential causes for
 the leak. At oral argument, counsel indicated that such testimony and reports
 might be forthcoming; I do not prejudge their appropriateness or admissibility.
       I will therefore deny Newport’s nunc pro tunc motion to amend.




                                         9
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 10 of 11 PageID: 5672




          c. Motions to Strike
       One drastic option, based on the above reasoning, would be to simply
 strike Newport’s pleading in its entirety. More proportionate and efficient is the
 option of striking just the offending material, while leaving Newport’s pleading
 otherwise intact.
       I have already ruled that Newport was required to seek leave of Court or
 the consent of its adversary before amending its answer. See Fed. R. Civ. P.
 15(a)(2); Patel v. Pandya, No. 14-8127 (WJM), 2016 WL 3129615, at *3 (D.N.J.
 June 2, 2016). Newport did not do so. The proper remedy for this error, viewed
 from one perspective, is simply to grant the Utilities’ motions to strike
 Newport’s Pleading, treating it as a nullity. See Patel, 2016 WL 3129615, at *3
 (striking pleading filed in violation of Rule 15); Composite Res., Inc. v. Recon
 Med., LLC, No. 2:17-cv-01755, 2018 WL 5886530, at *2 (D. Nev. Nov. 9, 2018)
 (same); Rogers v. Hartford Life & Accident Ins. Co., 2012 WL 2395194, at *1 n. 1
 (S.D. Ala. June 22, 2012) (“There is no doubt that striking an improper
 amended pleading filed without leave of court is appropriate and necessary to
 enforce Rule 15(a)(2).”).
       Recall, however, that under the “moderate approach,” leave was required
 under Rule 15 only because and to the extent the new allegations exceeded
 what was appropriate in relation to what was novel about the amended
 pleading to which they responded. And, as a practical matter, the only real
 dispute between the parties concerns the particular allegations that attempt,
 by the back door, to circumvent Judge Clark’s earlier discovery ruling. So to
 strike the entire pleading would be draconian and disproportionate to the error.
       Under Federal Rule of Civil Procedure 12(f), the district court may strike
 from a pleading “an insufficient defense or any redundant, immaterial,
 impertinent, or scandalous matter.” See Fed. R. Civ. P. 12(f). Newport has
 added two new sections of factual allegations with the headings “The Utilities’
 Long History of Similar Leaks” and “The Utilities’ Knowledge of Systemic




                                          10
Case 2:16-cv-08445-KM-JBC Document 261 Filed 06/09/21 Page 11 of 11 PageID: 5673




 Causes of Dielectric Fluid Leaks.” The portion of Newport’s Pleading spanning
 Paragraphs 45 to 76 will be stricken.
       There are other new allegations sprinkled throughout this pleading
 (including Paragraphs 27, 33, 86, 91, 92, 98, and 103). These do not seem to
 be seriously disputed, and they do not substantially implicate Judge Clark’s
 prior ruling. They will be permitted to remain.
       Paragraphs 122 through 129 reassert previously dismissed claims.
 Counsel confirmed at oral argument that this was done in an abundance of
 caution, solely to preserve Newport’s rights in the event of an appeal. Whether
 or not that is strictly necessary, these paragraphs will be permitted to remain,
 with the understanding that the claims are and remain dismissed.

    III.   Conclusion
       For the foregoing reasons, I will grant the two pending motions (DE 231,
 235) to strike and deny Newport’s cross motion (DE 240) to amend nunc pro
 tunc. An appropriate order follows.
 Dated: June 9, 2021

                                       /s/ Kevin McNulty

                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




                                         11
